Citation Nr: 1427050	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-28 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder, to include lower back pain, scoliosis of the mid lumbar vertebral column, and upper back pain.

3.  Entitlement to an effective date earlier than April 15, 2008 for service connection for posttraumatic stress disorder (PTSD), to include based on clear and unmistakable error (CUE).

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to a compensable rating for service-connected erectile dysfunction.

6.  Entitlement to a rating in excess of 30 percent for service-connected PTSD, to include an initial rating in excess of 10 percent prior to July 6, 2010.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to June 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2008 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

In January 2014, the Veteran submitted written statements suggesting he wished to pursue additional claims, such as statements that his asthma and sinusitis/rhinitis had increased in severity.  Due to these statements, in February 2014 the VA sent a letter to the Veteran asking him to clarify whether he was intending to file any new claims.  That same month, the Veteran responded and indicated he did not wish to file any other disabilities at that time.  Accordingly, no additional claims are referred to the AOJ.





The issues of entitlement to increased ratings for service-connected erectile dysfunction and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for a back disorder in a February 2005 rating decision.  The Veteran did not file a notice of disagreement or relevant new evidence within one year.

2.  Evidence obtained since the February 2005 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.

3.  The evidence does not establish the Veteran's currently diagnosed back disorder either began during, or was otherwise caused by, his active service.

4.  The Veteran's obstructive sleep apnea is likely etiologically related to service or service-connected disabilities related to nasal obstruction, such as allergic rhinitis/sinusitis. 

5.  The RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder in a February 2005 rating decision.  The Veteran did not file a notice of disagreement or relevant new evidence within one year.

6.  The Veteran filed a new claim for entitlement to service connection for a psychiatric disorder, claimed as depression and anxiety, in May 2008.

7.  There was no error in the February 2005 rating decision regarding entitlement to service connection for a psychiatric disorder which would have manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision which denied entitlement to service connection for a back disorder is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).

2.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  The February 2005 rating decision which denied entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2013).

5.  There is no legal entitlement to an effective date earlier than April 15, 2008 for the award of service connection for PTSD, to include due to clear and unmistakable error.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.105, 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Back Disability

The Veteran is seeking service connection for a back disorder.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran's claim for service connection for a back disorder was previously denied in a February 2005 rating decision because no current back disability was diagnosed.  The Veteran did not appeal this decision or file relevant new evidence within one year, so the rating decision became final.  38 U.S.C.A. § 7103; 38 C.F.R. § 3.104.

Previously denied claims may be reopened by the submission of new and material evidence.  "New" evidence means evidence "not previously submitted to agency decision makers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

In this case, extensive new evidence has been received since the previous denial of service connection, including the report from a January 2014 VA examination which diagnosed the Veteran with degenerative disc disease of the lumbar spine.  Accordingly, this new evidence relates to the previously unestablished fact, lack of a currently disability, and is therefore material.  Because new and material evidence has been presented, the claim is reopened.

The Veteran has consistently asserted that he experienced ongoing pain in his back since separation from service.  He described injuring his back several times during his more than twenty years in active service, including in a 1992 motor vehicle accident and while lifting heavy objects during floor relief efforts in 1993.

The medical records reflect the Veteran currently has a back disorder.  He has been diagnosed with degenerative disc disease of the lumbar spine and treated with physical therapy and pain medication.  Therefore, it is important for the Veteran to understand the VA does not doubt he has a current back disability.  However, as will be discussed, the evidence does not establish the Veteran's currently diagnosed back disorder began during, or was otherwise caused by, his active service.

Service treatment records were reviewed and reflect the Veteran sought treatment for back pain during service.  For example, in March 1991 he reported experiencing pain in his back since he lifted something heavy.  He was diagnosed with mild low back strain and given pain medication.

In August 1992, he again sought medical treatment for back pain he experienced following a car wreck earlier that month.  He described experiencing a sharp pain in his lumbar back with certain movements, although he denied constant pain, numbness, or tingling.  He was treated with medication and physical therapy.  Later that same month, he reported his symptoms had improved.  The treating medical professional diagnosed the Veteran with "resolved" lumbar strain.

Subsequent treatment records further reflect his lumbar strain had resolved.  For example, in a January 1993 medical examination his back was noted to be normal, and in the accompanying reported of medical history the Veteran specifically denied experiencing any recurrent back pain.  

In January 2000, the Veteran reported, among other symptoms, experiencing an ache in his low back.  However, no diagnosis was made.  Furthermore, he did not seek any further treatment regarding back pain during service.  Instead, at his July 2003 retirement examination his spine was noted to be normal, and in the accompanying report of medical history he again specifically denied experiencing any recurrent back pain.  In a subsequent referral to the orthopedic department in May 2004, the Veteran only complained of bilateral wrist pain, and did not make any complaint of back pain.   

Therefore, although service treatment records from the Veteran's over twenty years of active service reflect he occasionally sought treatment for back pain, these records do not establish he experienced any chronic back disability during active service.  Instead, his retirement examination suggests the Veteran did not have any back disability or pain.  Therefore, no in-service occurrence of a chronic back disability is established.

The Board notes that included in the claims file are printed images from a spinal scan from August 2004, purported to be of the Veteran.  However, these scans are not accompanied by any medical report explaining any disability reflected in these images.  The Board lacks the medical competence to interpret the significance of the images reflected in these scans.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, these scans do not provide any evidence for or against the Veteran's appeal.

In May 2005, less than a year after his retirement from service, the Veteran was provided with a general VA examination which revealed he did not have any symptoms of a spine disorder.  During this period he also did not seek treatment for any back pain.  Therefore, although the Veteran has asserted that he experienced back pain consistently since his separation from service, contemporaneous post-service medical records do not establish he developed any back disability shortly after his retirement from service.

In February 2007, the Veteran sought treatment from the emergency room for his back pain.  He was diagnosed with lumbar strain and radiculopathy, and was treated with an injection and pain medication.

In May 2007, an MRI of the Veteran's spine revealed his L3-4 disc was dissected with mild narrowing of L4-5 disc, a 1-2mm broad based bulge was present at the L5-S1 disc, a mild broad-based bulge of disc at L3-4 was present, and there was slight scoliosis of the mild cervical vertebral column.  This MRI was reviewed by a physician in August 2007, who diagnosed the Veteran with low back pain.  Accordingly, medical records from 2007 reflect the Veteran had developed a back disability.  However, these medical records do not relate his diagnosed disability to his active service.  

After 2007, the Veteran continued to receive consistent treatment for his back disorder throughout the period on appeal.  He was treated with pain medication and physical therapy.  An additional MRI from February 2012 revealed a L5-S1 dis protrusion with annular tear at L5-S1.  Limited range of motion was also demonstrated.  However, none of these post-service medical records relate the Veteran's current back disorder to his active service.

In January 2014, the Veteran was provided with a VA examination.  The examiner reviewed the claims file, as well as personally interviewed and examined the Veteran.  He noted the Veteran had been diagnosed with degenerative disc disease of the lumbar spine since May 2007.  The Veteran reported he had hurt his back during active service, but reported physical therapy had helped some.  Some limited range of motion was demonstrated upon examination.  However, the examiner found no deformity, misalignment, tenderness, edema, spasms, painful motion, abnormal movement, guarding, fatigue, weakness, instability, or abnormal weight bearing.

The examiner opined the Veteran's current back disability was less likely than not caused by his active service.  He explained that although the Veteran was diagnosed with back strain during service, his subsequent service treatment records reflected this condition resolved.  Additionally, no back condition was listed on multiple subsequent medical history reports, and no back complaints were identified at his retirement examination.  The examiner also noted that the MRI from 2012, eight years after separation from service, showed minimal disk degeneration.  He explained that back strain is a temporary condition, while the minimal degenerative changes on the MRI were consistent with natural progression of aging, not active service.  He concluded that the Veteran's current back disability was not hastened or worsened beyond the natural progression by his active service.  

Therefore, the examiner reviewed the Veteran's full claims file before providing a negative nexus opinion and a full rationale.  Accordingly, the Board finds the report of this examination provides highly probative evidence against the Veteran's appeal.  

Based on all of the foregoing, entitlement to service connection for a back disorder is denied.  Service treatment records reflect his in-service back strain resolved prior to his retirement from active service.  Contemporaneous medical records do not establish the Veteran experienced any back disorder shortly after his separation from service.  The VA examiner's report provides probative evidence the Veteran's current back disorder is not related to his active service, and additional post-service medical records do not provide any opinion to the contrary.  Therefore, the Board finds this extensive contemporaneous and probative medical evidence serves to outweigh the Veteran's lay statements describing continuous back pain since service, statements that were made for benefit purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Accordingly, service connection for a back disorder is denied.

Service Connection for Sleep Apnea

The Veteran is also seeking service connection for sleep apnea.  Throughout the course of this appeal, he has asserted several theories relating his currently diagnosed sleep apnea to his active service, including alleged long-term exposure to various inhaled environmental hazards (allergens, chemicals, paint, dust, toxins, and fumes), as well as service-connected respiratory disorders, including sinusitis/rhinitis. 

The Board reiterates that establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   Moreover, secondary service connection is warranted if the evidence establishes that the claimed condition was caused by or aggravated by a service-connected condition.  See 38 C.F.R. § 3.310; Buckley v. West, 12 Vet. App. 76, 84 (1998); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the disease, will be service-connected.    

In this case, there are medical opinions stating the Veteran's obstructive sleep apnea (OSA) is not caused by or related to service-connected asthma or PTSD.  The rationale for these opinions explained that the predominant cause of OSA is a developmentally narrow oropharyngeal airway, often with superimposed natural aging (floppy soft tissues) and overweight (flappy soft tissues), so neither asthma nor PTSD would contribute thereto.  However, these opinions are inadequate to the extent that they did not address a possible relationship to service-connected rhinitis/sinusitis, as the Veteran as alleged.  This is particularly important since rhinitis and sinusitis would have some impact on creating a narrow oropharyngeal airway, due to nasal or sinus obstruction or impairment.  Moreover, while the Veteran has undergone what have been termed as ear, nose and throat examinations, there is no evidence that the Veteran has undergone a thorough VA examination by a specialist in otolaryngology, using appropriate examination techniques to assess all of the structures of the oropharyngeal airway.  VA had numerous opportunities over the pendency of this claim and appeal to obtain such an examination, as would be appropriate and essential for a full and fair evaluation and adjudication of the sleep apnea claim.  

While more evidentiary development could be ordered to supplement the record and address the inadequacies explained above, the Board finds that the evidence is at least in equipoise regarding the question of whether the current obstructive sleep apnea is related to service.  Affording the Veteran all reasonable doubt, the Board finds that the Veteran's obstructive sleep apnea is either caused or aggravated, at least in part, by service-connected rhinitis and sinusitis.  Therefore, service connection for obstructive sleep apnea is warranted. 

Earlier Effective Date for PTSD

The Veteran is also seeking an effective date earlier than April 15, 2008 for the grant of service connection for PTSD, to include as due to a clear and unmistakable error in the earlier February 2005 rating decision.  The Veteran asserts his rating should date back to when he first filed a claim for service connection for a psychiatric disorder in October 2004.

Regarding his claim for an earlier effective date, the general rule with regard to an award of service connection is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  In reopened claims under 38 C.F.R. §3.156(a), such as is the case here, the specific provision that applies is 38 C.F.R. § 3.400(q)(2) (for claims received after final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later).  (As will be discussed in more detail below, reconsideration under 38 C.F.R. § 3.156(c) is not for application under the circumstances of this case, so the effective date provisions of 38 C.F.R. § 3.400(r) are likewise not applicable here.)

In this case, in October 2004 the Veteran filed a claim for, among others, service connection for neuropsychological symptoms.  He described that due to his stressful job and pressure from his supervisors, he experienced psychological problems, including depression, during active service.  However, he was afraid to seek treatment for fear he would be discharged. 

At the time of the February 2005 rating decision, the evidence included the Veteran's service treatment records, post-service treatment records, and statements from the Veteran.  However, none of this evidence reflected the Veteran sought treatment for any psychiatric disorder.  No psychiatric complaints were noted in service, and the Veteran had not sought any post-service psychiatric treatment.  Accordingly, the RO denied his claim for service connection because there was no evidence of a current psychiatric disability.  The Veteran did not file a notice of disagreement or new, relevant evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  3.104, 20.302 (2013).

In May 2008, the Veteran filed a new claim for service connection for a psychiatric disorder, claimed as depression and anxiety.  Included in the evidence for his new claim were medical records reflecting the Veteran complained of psychiatric symptoms, including depression, in the summer of 2008.  He was provisionally diagnosed with depression, although ultimately a diagnosis of PTSD was assessed in November 2009.  Based in part on these records establishing a current disability, his claim for service connection for PTSD was granted in a January 2010 rating decision.  An effective date of April 15, 2008 was assigned, which the RO explained was the date the claim was received.  

Therefore, review of the record reflects the Veteran did not seek psychiatric treatment until the summer of 2008, and was not definitively diagnosed until 2009.  However, the RO already generously awarded service connection back to April 2008, even one month prior to the date his claim was received.  Therefore, in order to afford all benefit of the doubt to the Veteran, he has already received an effective date for the grant of service connection prior to the date at which post-service medical records reflect entitlement actually arose.  Accordingly, an even earlier effective date cannot be awarded under VA regulations.  As discussed, his previous claim for service connection was denied in an earlier rating decision which became final.  Because this denial became final, an earlier effective date based on this claim is not available.  Accordingly, no earlier effective date for the grant of service connection for PTSD is warranted under VA regulations.

Regarding his allegation of clear and unmistakable evidence in the February 2005 rating decision, an unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of clear and unmistakable error (CUE) in the decision.  However, where evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. § 7105(c) ; 38 C.F.R. § 3.105(a).

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).

As noted above, the Veteran contends the RO's failure to grant service connection for an acquired psychiatric condition, to include PTSD, in the February 2005 rating decision constitutes CUE.  He asserted that the VA failed to consider the Coast Guard Letter 1650 dated January 25, 1994 (Letter 1650), regarding the awarding of the Humanitarian Service Medical due to service in the Great Flood of '93 Relief Operation, in the February 2005 determination.

Based on a review of the record, it appears the Letter 1650 was not considered in the prior February 2005 rating decision.  VA regulations provide that if relevant official service department records existed and had not been associated with the claims file when the VA first decided the claim, the VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  However, paragraph (c)(1) does not apply if the VA could not have obtained the records when it decided the claim because the Veteran failed to provide sufficient information for VA to identify and obtain the records.  38 C.F.R. § 3.156(c)(2).  

In this case, the Veteran failed to provide sufficient information in his initial claim for benefits for the VA to identify and obtain the Letter 1650.  In conjunction with his initial claim for benefits in 2004, he did not describe participating in the 1993 flood relief effort, or allege this event was a stressor for his claimed psychiatric disorder.  Instead, the Veteran did not relate his claimed psychiatric disorder to his participation in the flood relief efforts until his June 2009 written statement.  

Moreover, this 1650 letter was also not included in the Veteran's service personnel records.  Instead, it appears the Veteran first obtained a copy of the Letter 1650 in June 2009 after contacting the U.S. Coast Guard Medals and Awards division via email.  In response to his email, he was provided with a copy of Letter 1650 and the award list, which included his name.  He submitted these documents to the VA for the first time in July 2009.  Therefore, the Veteran did not provide sufficient information regarding his participation in the flood relief effort in 1993 until the summer of 2009, well after his initial claim for benefits became final.  Accordingly, the VA was not required to reconsider the claim based on the later submission of Letter 1650.

However, even if the claim was reconsidered, the Board finds an earlier effective date still would not have been warranted.  As discussed above, post-service treatment records do not reflect the Veteran sought any psychiatric treatment until the summer of 2008, and was not formally diagnosed until 2009.  He has already been granted service connection effective April 2008, even earlier than the medical records establish entitlement arose, as noted above.  Therefore, the evidence does not establish the elements of service connection, including the presence of a current disability, were met at any point prior to April 2008.

Accordingly, the Board finds the lack of consideration of the Letter 1650 in the initial February 2005 rating decision does not constitute CUE.  First, the RO did not err in failing to obtain and consider this letter prior to the summer of 2009, as the Veteran did not provide the RO with sufficient information for the VA to identify and obtain the letter in question.  

Second, even if the RO erred and Letter 1650 should have been considered in the initial 2005 rating decision, the error would not have manifestly changed the outcome at the time.  Even if the RO had considered Letter 1650, and therefore the Veteran's participation in the flood relief campaign in 1993, the criteria for service connection still would not have been met based on the evidence of record at the time of February 2005 determination.  Specifically, the evidence at the time did not establish the Veteran currently had any psychiatric disability.  As discussed above, medical records do not reflect he was diagnosed with any psychiatric disability for approximately three years after the February 2005 rating decision.  Accordingly, even if the RO erred, this error would not have manifestly changed the outcome at the time, and is therefore not CUE.

Based on all of the foregoing, the evidence does not establish the Veteran is entitled to an effective date prior to April 15, 2008 for the grant of service connection for PTSD.  The Veteran's initial claim for service connection was denied in a February 2005 rating decision which became final.  There was no CUE in the February 2005 rating decision which would serve to reopen the claim.  The Veteran's currently assigned effective date was granted effective his date of claim, even prior to when entitlement arose.  Therefore, full benefit of the doubt has been assigned to the Veteran in granting the earliest available effective date for his May 2008 claim, and no earlier effective date may be assigned.  Accordingly, his appeal is denied.

Duties to Notify or Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Court has held that the VCAA does not apply to CUE actions.  Baldwin v. Principi, 15 Vet. App. 302 (2001).  Accordingly, no duties to notify and assist will be discussed regarding his claim alleging CUE.

Regarding the Veteran's other appeals, notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  



In the present case, required notice was provided by a letters dated in April 2007 and June 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  These letters also informed the Veteran how disability ratings and effective dates were established.  The April 2007 letter also informed the Veteran of the requirements in regard to new and material evidence as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Post-service VA and private treatment records have been obtained, as have in-service treatment and personnel records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provide a sound basis upon which to base a decision with regard to the Veteran's appeals.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

New and material evidence having been received, the claim for entitlement to  service connection for a back disorder is reopened.  

 Entitlement to  service connection for a back disorder is denied.

Entitlement to service connection for obstructive sleep apnea is granted. 

Entitlement to an effective date earlier than April 15, 2008 for the grant of service connection for PTSD is denied.


REMAND

Erectile Dysfunction

The Board finds further development is required in the Veteran's claim for an increased rating for his service-connected erectile dysfunction.  In order to appeal a RO rating decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision is issued, the Veteran or his or her representative must file a timely notice of disagreement (NOD); so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case (SOC); finally, to convey jurisdiction for the Board to hear the case, the Veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

In this case, in April 2008 the Veteran submitted a written NOD requesting a compensable initial rating for his service-connected erectile dysfunction.  Because this statement was filed less than a year after the rating decision which assigned the noncompensable rating earlier that same month, the Board finds this constitutes a timely NOD.  38 C.F.R. § 20.302(a).  

As such, this NOD regarding his claim for a compensable rating for his service-connected erectile dysfunction is still pending, and it is it is therefore proper to remand this claim because the Veteran has not yet been provided a SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Increased Initial Rating for Service-Connected PTSD

Similarly, the Board also finds the Veteran submitted a timely NOD requesting an increased initial rating for his service-connected PTSD which is still pending.  His claim for service connection for PTSD was granted in a January 2010 rating decision, and a 10 percent rating was assigned.  In March 2010, he submitted a written statement requesting to have his PTSD increased.  Because no special wording is required for a NOD, the Board finds this March 2010 written statement should be considered a NOD on the issue of an increased rating for service-connected PTSD.  38 C.F.R. § 20.202.  Additionally, because this statement was filed less than one year after the January 2010 rating decision that assigned the 10 percent rating, this statement constitutes a timely NOD.  38 C.F.R. § 20.302(a).  

The Board notes in a subsequent August 2011 rating decision the Veteran's PTSD was increased to a 30 percent rating effective July 6, 2010.  However, because this increased rating is not a full grant of all benefits sought on appeal, the Veteran's timely filed NOD is still pending.  Therefore, it is proper to remand this issue for issuance of an SOC.  

Accordingly, the case is REMANDED for the following actions:

The RO should also reevaluate the Veteran's claims for increased initial ratings for his service-connected erectile dysfunction and PTSD, and provide him and his representative with a statement of the case addressing each issue.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


